COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gregorio Guerrero v. The State of Texas

Appellate case number:    01-13-00821-CR

Trial court case number: 1172094

Trial court:              339th District Court of Harris County

        This case was previously abated for a hearing regarding indigence and appointment of
counsel. We are in receipt of a reporter’s record and supplemental clerk’s record from that
hearing, indicating that Jani Maselli has been appointed to represent appellant, and that Guerrero
is indigent.
       This case is reinstated on our active docket. The clerk’s record has previously been filed,
however the reporter’s record of the underlying proceedings has not been filed. The court
reporter is ORDERED to file the record within 30 days of the date of this order at no cost to
appellant. Due to the age of this appeal, no extensions will be granted.
        Appellant’s brief will be due 30 days from the date the reporter’s record is filed. TEX. R.
APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: June 3, 2014